DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al., (US PUB 2019/0087210 hereinafter Dowling) in view of Biswas et al., (US PUB 2018/0285554 hereinafter Biswas), and further in view of Johnson, (US PUB 2013/0339498).

As to claim 1, Downling teaches a method for launching a Universal Windows Platform (UWP) application in kiosk mode, the method comprising: 
intercepting an attempt to launch a UWP application (“…some embodiments enable hooks within "Windows Universal" applications executed in the sandbox Universal Windows Platform ("UWP") context…” para. 0062) and (“Some embodiments enable static hooks by performing on-disk DLL injection for Windows Universal applications. Static Hooking of UWP applications allows for modification of the application bytecode (e.g., CIL or MSIL bytecode for .NET executables), so that additional DLLs are loaded (or bootstrapped) into the application's process memory space during application load. In some embodiments, static hooks in UWP use DLL injection in the bytecode (e.g., in CIL or MSIL bytecode). In some embodiments, dynamic hooks in UWP are applied to low-level or native (machine-specific) code and work in both bytecode and non-bytecode instances (that is, in CLR and non-CLR based applications). UWP allows for “projections” for various programming languages (such as C++, JavaScript, and .NET languages like C#)…” para. 0065); 
Downling does not but Biswas teaches
in response to [intercepting] the attempt to launch the UWP application, starting [Windows Explorer] App Service (“…opening App Service connections …” para. 0005) and (“open a connection(s)…” para 0064); 
while [Windows Explorer] App Service is running, allowing the attempt to launch the UWP application to proceed thereby causing the UWP application to successfully launch (“open a connection(s) to the relevant registered UWP App Services (Windows 10 will, at this time, automatically launch the associated UWP Apps…” para 0064 - 0065); and 
after the UWP application has successfully launched, stopping App Service [Windows Explorer] (“…automatically launch the associated UWP Apps), and send the particular Event's name and data to the registered UWP App Services (see step 3. in FIG. 7). For example, an illustrative Event name may be "BLOCKED_PORT," and the Event data associated with such Event may be a more specific string, such as "Ports 85, 95, and 99 have been blocked." The callee UWP app may take that information and consume/utilize it as desired, e.g., displaying a pop-up message or updating a Live Tile with information regarding the numbers of the ports on the machine that have been blocked. When completed, the Win32 App may close the App Service connections.…”, para. 0064).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling by adopt the teachings of Biswas because Biswas would open an App Service as communication channel to communicate with UWP application when needed (para. 0064).  Downling would modify the hook within "Windows Universal" applications to intercept and redirect to App Service connection for the UWP can be launched.
Downling and Biswas do not but Johnson teaches Windows Explorer (“…a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened…” para. 1504).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling and Biswas by adopt the teachings of Johnson because Johnson would provide Window Explorer as a shell for Apps to be launched (para. 1504).  Downling would execute App Services to launch on Window Explorer as commonly used and further, both App Services and Window Explorer are Microsoft services (para. 1504).
 
As to claim 2, Downling modified by Biswas and Johnson teaches the method of claim 1, Downling teaches wherein intercepting the attempt to launch the UWP application comprises modifying a virtual table (“…the hooking framework is configured to overwrite an address of each of the plurality of source DLLs within an import address table in memory of the Windows Universal Application to point to a corresponding target DLL of the plurality of target DLLs…” para. 0011).
  
As to claim 3, Downling modified by Biswas and Johnson teaches the method of claim 2, Downling teaches wherein modifying the virtual table comprises replacing a pointer to a function with a pointer to a different function (“…the hooking framework is configured to overwrite an address of each of the plurality of source DLLs within an import address table in memory of the Windows Universal Application to point to a corresponding target DLL of the plurality of target DLLs…” para. 0011), 
Downling does not but Biswas teaches
invokes the function to allow the attempt to launch the UWP application to proceed wherein the different function starts [Windows Explorer] App Service (“…opening App Service connections …” para. 0005) and (“open a connection(s)…” para 0064) and then stops the App Service [Windows Explorer] (“…automatically launch the associated UWP Apps), and send the particular Event's name and data to the registered UWP App Services (see step 3. in FIG. 7). For example, an illustrative Event name may be "BLOCKED_PORT," and the Event data associated with such Event may be a more specific string, such as "Ports 85, 95, and 99 have been blocked." The callee UWP app may take that information and consume/utilize it as desired, e.g., displaying a pop-up message or updating a Live Tile with information regarding the numbers of the ports on the machine that have been blocked. When completed, the Win32 App may close the App Service connections.…”, para. 0064).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling by adopt the teachings of Biswas because Biswas would open an App Service as communication channel to communicate with UWP application when needed (abstract, pages 5 – 6).  Downling would modify the hook within "Windows Universal" applications to intercept and redirect to App Service for the UWP can be launched.
Downling and Biswas do not but Johnson teaches Windows Explorer (“…a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened…” para. 1504).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling and Biswas by adopt the teachings of Johnson because Johnson would provide Window Explorer as a shell for Apps to be launched (para. 1504).  Downling would use App Services to launch on Window Explorer as commonly being used and further, both App Services and Window Explorer are Microsoft services (para. 1504).

As to claim 6, Downling modified by Biswas and Johnson teaches the method of claim 1, Downling teaches wherein intercepting the attempt to launch the UWP application comprises: 
receiving a notification (“…some hooks may monitor and/or report function calls…” para. 0041) that a UWP loader has been loaded (“…The system includes a Windows Universal application, executable on a processor, coupled to memory and configured to load a plurality of source dynamically loaded libraries (DLLs) in memory…” para. 0011); 
modifying an import address table of the UWP loader by replacing a pointer to a first function with a pointer to a second function (“…the hooking framework is configured to overwrite an address of each of the plurality of source DLLs within an import address table in memory of the Windows Universal Application to point to a corresponding target DLL of the plurality of target DLLs…” para. 0011); and 
when the second function is called, modifying a virtual table of the UWP loader by replacing a pointer to a third function with a pointer to a fourth function (“…At stage 220, the hook engine 170 determines whether the intercepted call corresponds to a second hook and, if not, at stage 240 the hook engine forwards the intercepted call, allowing to continue unchanged. Otherwise, if the hook engine 170 determined at stage 220 that the intercepted call corresponds to a second hook, then at stage 230, the hook engine 170 invokes the corresponding second hook and passes it any parameters from the intercepted call…” process continue with second hook that continues to intercept and redirect to another destination, para. 0038); 
Downling does not but Biswas teaches
wherein the fourth function starts App Services [Windows Explorer], invokes the third function to allow the attempt to launch the UWP application to proceed and then stops App Service [Windows Explorer] (“…automatically launch the associated UWP Apps), and send the particular Event's name and data to the registered UWP App Services (see step 3. in FIG. 7). For example, an illustrative Event name may be "BLOCKED_PORT," and the Event data associated with such Event may be a more specific string, such as "Ports 85, 95, and 99 have been blocked." The callee UWP app may take that information and consume/utilize it as desired, e.g., displaying a pop-up message or updating a Live Tile with information regarding the numbers of the ports on the machine that have been blocked. When completed, the Win32 App may close the App Service connections.…”, para. 0064).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling by adopt the teachings of Biswas because Biswas would open an App Service as communication channel to communicate with UWP application when needed (para. 0064).  Downling would modify the hook within "Windows Universal" applications to intercept and redirect to App Service for the UWP can be launched.
Downling and Biswas do not but Johnson teaches Windows Explorer (“…a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened…” para. 1504).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling and Biswas by adopt the teachings of Johnson because Johnson would provide Window Explorer as a shell for Apps to be launched (para. 1504).  Downling would execute App Services to launch on Window Explorer as commonly used and further, both App Services and Window Explorer are Microsoft services (para. 1504).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling in view of Biswas, and further in view of Johnson as applied to claim 3, and further in view of Korobov et al., (US PAT 10,771,393 hereinafter Korobov).

 As to claim 4, Downling modified by Biswas and Johnson teaches the method of claim 3, Downling, Biswas and Johnson do not but Korobov teaches wherein the first function is the ActivateApplication function (“…an activeApplication( ) function provided by the NSWorkspace API…” col. 10 lines 1 – 25) of the IApplicationActivationManager interface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling, Biswas, Johnson by adopt the teachings of Korobov because Korobov would provide an ActiveApplication () function to monitor application activity to handle the window (col. 10 lines 1 – 25).  Downling would use the function to know when the UWP application needs to make a call to intercept it.

As to claim 5, Downling modified by Biswas and Johnson teaches the method of claim 1, Downling, Biswas and Johnson do not but Korobov teaches wherein allowing the attempt to launch the UWP application to proceed comprises calling the ActivateApplication function (“…an activeApplication( ) function provided by the NSWorkspace API…” col. 10 lines 1 – 25) of the IApplicationActivationManager interface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling, Biswas, Johnson by adopt the teachings of Korobov because Korobov would provide an ActiveApplication () function to monitor application activity to handle the window (col. 10 lines 1 – 25).  Downling would use the function to know when the UWP application needs to make a call to intercept it.


Claims 7 - 12, 14 – 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al., (US PUB 2019/0087210 hereinafter Dowling) in view of Pagani, (“Packaging a UWP application with a Win32 component in the right way” pages 1 – 10, 01-15-2019), and further in view of Johnson, (US PUB 2013/0339498).

As to claim 7, Downling teaches a method for launching a Universal Windows Platform (UWP) application in kiosk mode, the method comprising: 
intercepting an attempt to launch a UWP application (“…some embodiments enable hooks within "Windows Universal" applications executed in the sandbox Universal Windows Platform ("UWP") context…” para. 0062) and (“Some embodiments enable static hooks by performing on-disk DLL injection for Windows Universal applications. Static Hooking of UWP applications allows for modification of the application bytecode (e.g., CIL or MSIL bytecode for .NET executables), so that additional DLLs are loaded (or bootstrapped) into the application's process memory space during application load. In some embodiments, static hooks in UWP use DLL injection in the bytecode (e.g., in CIL or MSIL bytecode). In some embodiments, dynamic hooks in UWP are applied to low-level or native (machine-specific) code and work in both bytecode and non-bytecode instances (that is, in CLR and non-CLR based applications). UWP allows for “projections” for various programming languages (such as C++, JavaScript, and .NET languages like C#)…” para. 0065); 
Downling does not but Pagani teaches
in response to [intercepting] the attempt to launch the UWP application in the first desktop (desktop machine of UWP, abstract, page 1), causing the UWP application to be launched in a second desktop (“…This feature of the Desktop Bridge allows to create a full UWP application that, only when it‘s running on a desktop machine, is able to invoke a Win32 process and to communicate with it using App Service…” abstract and pages 3 - 5); and
after the UWP application has been launched in the second desktop, moving the UWP application to the first desktop (“…move your application to the Universal Windows Platform…”, abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling by adopt the teachings of Pagani because Pagani would open an App Service as communication channel to communicate with UWP application when needed (page 1).  Downling would modify the hook within "Windows Universal" applications to intercept and redirect to App Service for the UWP can be launched.
Downling and Pagani do not but Johnson teaches Windows Explorer (“…a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened…” para. 1504).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling and Pagani by adopt the teachings of Johnson because Johnson would provide Window Explorer as a shell for Apps to be launched (para. 1504).  Downling would execute App Services to launch on Window Explorer as commonly used and further, both App Services and Window Explorer are Microsoft services (para. 1504).

 As to claim 8, Downling modified by Pagani and Johnson teaches the method of claim 7, Downling does not but Pagani teaches wherein causing the UWP application to be launched in the second desktop comprises starting App Service [Windows Explorer] on the second desktop (“…This feature of the Desktop Bridge allows to create a full UWP application that, only when it‘s running on a desktop machine, is able to invoke a Win32 process and to communicate with it using App Service…” abstract and pages 3 - 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling by adopt the teachings of Pagani because Biswas would open an App Service as communication channel so the UWP application and the Win32 app can exchange data together when needed (abstract, pages 5 – 6).  Downling would modify the hook within "Windows Universal" applications to intercept and redirect to App Service for the UWP can be launched.
 Downling and Pagani do not but Johnson teaches Windows Explorer (“…a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened…” para. 1504).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling and Pagani by adopt the teachings of Johnson because Johnson would provide Window Explorer as a shell for Apps to be launched (para. 1504).  Downling would execute App Services to launch on Window Explorer as commonly used and further, both App Services and Window Explorer are Microsoft services (para. 1504).
   
As to claim 9, Downling modified by Pagani and Johnson teaches the method of claim 8, Downling does not but Pagani teaches wherein causing the UWP application to be launched in the second desktop comprises creating the second desktop  (“…This feature of the Desktop Bridge allows to create a full UWP application that, only when it‘s running on a desktop machine, is able to invoke a Win32 process and to communicate with it using App Service…” abstract and pages 1, 3 - 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling by adopt the teachings of Pagani because Pagani would open an App Service as communication channel so the UWP application and the Win32 app can exchange data together when needed (abstract, pages 5 – 6).  

As to claim 10, Downling modified by Pagani and Johnson teaches the method of claim 7, Downling does not but Pagani teaches [wherein Windows Explorer is not running in the first desktop but is running in the second desktop] when the UWP application is launched in the second desktop  (“…This feature of the Desktop Bridge allows to create a full UWP application that, only when it‘s running on a desktop machine, is able to invoke a Win32 process and to communicate with it using App Service…” abstract and pages 3 - 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling by adopt the teachings of Pagani because Pagani would open an App Service as communication channel so the UWP application and the Win32 app can exchange data together when needed (abstract, pages 5 – 6).  
Downling and Pagani do not but Johnson teaches wherein Windows Explorer (“…a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened…” para. 1504).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling and Pagani by adopt the teachings of Johnson because Johnson would provide Window Explorer as a shell for Apps to be launched (para. 1504).  Therefore, the window explorer is not running in the first desktop but is running in the second desktop where execute App Services is opened and running (para. 1504).
 
As to claim 11, Downling modified by Pagani and Johnson teaches the method of claim 7, Downling teaches wherein intercepting the attempt to launch the UWP application in the first desktop comprises: 
receiving a notification (“…some hooks may monitor and/or report function calls…” para. 0041) that a UWP loader has been loaded (“…The system includes a Windows Universal application, executable on a processor, coupled to memory and configured to load a plurality of source dynamically loaded libraries (DLLs) in memory…” para. 0011); 
modifying an import address table of the UWP loader by replacing a pointer to a first function with a pointer to a second function (“…the hooking framework is configured to overwrite an address of each of the plurality of source DLLs within an import address table in memory of the Windows Universal Application to point to a corresponding target DLL of the plurality of target DLLs…” para. 0011); and 
when the second function is called, modifying a virtual table of the UWP loader by replacing a pointer to a third function with a pointer to a fourth function (“…At stage 220, the hook engine 170 determines whether the intercepted call corresponds to a second hook and, if not, at stage 240 the hook engine forwards the intercepted call, allowing to continue unchanged. Otherwise, if the hook engine 170 determined at stage 220 that the intercepted call corresponds to a second hook, then at stage 230, the hook engine 170 invokes the corresponding second hook and passes it any parameters from the intercepted call…” process continue with second hook that continues to intercept and redirect to another destination which is fourth function, para. 0038); 
Downling does not but Pagani teaches wherein the fourth function causes the UWP application to be launched in the second desktop causing a helper service [to interface with Windows Explorer] that is running in the second desktop (“…This feature of the Desktop Bridge allows to create a full UWP application that, only when it‘s running on a desktop machine, is able to invoke a Win32 process and to communicate with it using App Service…” abstract and pages 1, 3 - 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling by adopt the teachings of Pagani because Pagani would open an App Service as communication channel so the UWP application and the Win32 app can exchange data together when needed (abstract, pages 5 – 6).  
Downling and Pagani do not but Johnson teaches to interface with Windows Explorer (“…a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened…” para. 1504).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling and Pagani by adopt the teachings of Johnson because Johnson would provide Window Explorer as a shell for Apps to be launched (para. 1504).  Downling would execute App Services to launch on Window Explorer as commonly used and further, both App Services and Window Explorer are Microsoft services (para. 1504).

As to claim 12, Downling modified by Pagani and Johnson teaches the method of claim 11, Downling does not but Biswas teaches wherein the helper service  "Desktop Bridge" para. 0021).  
Downling and Biswas do not but Johnson teaches interfaces with Windows Explorer by calling the third function (“…For example, a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened. In a Windows graphical user interface scenario, registration of an application to the file type is achieved, for example, from the user interface with the "File Types" tab of the "Folder Options" option of the "File Types" pulldown of the Windows Explorer interface. There, a user can define file types and the applications which are to be is launched when selecting/invoking (e.g. double clicking) the file type from the file system.” para. 1504).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling and Pagani by adopt the teachings of Johnson because Johnson would provide Window Explorer as a shell for Apps to be launched (para. 1504).  Downling would execute App Services to launch on Window Explorer as commonly used and further, both App Services and Window Explorer are Microsoft services (para. 1504).

As to claim 14, this is computer storage media claim of claim 7.  See rejection for claim 7 above.  Further, Dowling teaches computer storage media storing computer executable instructions (“…The non-volatile memory 128 may include one or more of a hard disk drive ("HDD"), solid state drive ("SSD") such as a Flash drive or other solid state storage media…” para. 0024).  Dowling teaches first UWP application (“Windows Universal” applications” would comprise first UWP application (para. 0036). 

As to claim 15, Dowling teaches the computer storage media of claim 14, wherein the solution is further configured to: in response to intercepting an attempt to launch a second UWP application, start Windows Explorer; while Windows Explorer is running, allow the attempt to launch the second UWP application to proceed thereby causing the second UWP application to successfully launch; and after the second UWP application has successfully launched, stop Windows Explorer (this is an execution steps of launching a second UWP continued from claim 1).

As to claim 16, Downling modified by Biswas and Johnson teaches the computer storage media of claim 15, Downling teaches wherein intercepting attempts to launch UWP applications comprises, for each attempt: 
receiving a notification (“…some hooks may monitor and/or report function calls…” para. 0041) that a UWP loader has been loaded (“…The system includes a Windows Universal application, executable on a processor, coupled to memory and configured to load a plurality of source dynamically loaded libraries (DLLs) in memory…” para. 0011); 
modifying an import address table of the UWP loader by replacing a pointer to a first function with a pointer to a second function (“…the hooking framework is configured to overwrite an address of each of the plurality of source DLLs within an import address table in memory of the Windows Universal Application to point to a corresponding target DLL of the plurality of target DLLs…” para. 0011); and 
when the second function is called, modifying a virtual table of the UWP loader by replacing a pointer to a third function with a pointer to a fourth function (“…At stage 220, the hook engine 170 determines whether the intercepted call corresponds to a second hook and, if not, at stage 240 the hook engine forwards the intercepted call, allowing to continue unchanged. Otherwise, if the hook engine 170 determined at stage 220 that the intercepted call corresponds to a second hook, then at stage 230, the hook engine 170 invokes the corresponding second hook and passes it any parameters from the intercepted call…” process continue with second hook that continues to intercept and redirect to another destination, para. 0038). 

As to claim 18, see rejection for claim 10 above.  

As to claim 19, Downling modified by Pagani and Johnson teaches the computer storage media of claim 14, Downling does not but Pagani wherein the solution [includes a shell that presents a user interface] that enables users to launch one or more UWP applications and one or more Win32 applications (“…This feature of the Desktop Bridge allows to create a full UWP application that, only when it‘s running on a desktop machine, is able to invoke a Win32 process and to communicate with it using App Service…” abstract and pages 3 - 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling by adopt the teachings of Pagani because Pagani would set an App Service as communication channel to communicate with UWP application when needed (para. 1, 3 - 5).  Downling would modify the hook within "Windows Universal" applications to intercept and redirect to App Service for the UWP can be launched.
  Downling and Pagani do not but Johnson teaches Windows Explorer as a shell that presents a user interface (“…a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened…” para. 1504).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling and Pagani by adopt the teachings of Johnson because Johnson would provide Window Explorer as a shell for Apps to be launched (para. 1504).  Downling would execute App Services to launch on Window Explorer as commonly used and further, both App Services and Window Explorer are Microsoft services (para. 1504).

As to claim 20, Downling modified by Pagani and Johnson teaches the computer storage media of claim 14, Downling does not but Pagani teaches wherein causing the first UWP application to be launched in the second desktop comprises creating the second desktop (“Desktop Bridge”, page 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling by adopt the teachings of Pagani because Pagani would open an App Service as communication channel to communicate with UWP application when needed (page 1).  Downling would modify the hook within "Windows Universal" applications to intercept and redirect to App Service for the UWP can be launched.


Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling in view of Pagani, and further in view of Johnson as applied to claims 12 and 16, and further in view of Korobov et al., (US PAT 10,771,393 hereinafter Korobov).

As to claim 13, Downling modified by Pagani and Johnson teaches the method of claim 12, Downling, Pagani and Johnson do not but Korobov teaches wherein the first function is CoCreateInstance and the third function is ActivateApplication (“…an activeApplication( ) function provided by the NSWorkspace API…” col. 10 lines 1 – 25) of the IApplicationActivationManager interface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling, Pagani, Johnson by adopt the teachings of Korobov because Korobov would provide an ActiveApplication () function to monitor application activity to handle the window (col. 10 lines 1 – 25).  Downling would use the function to know when the UWP application needs to make a call to intercept it.

As to claim 17, see claim 13 above.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argued that (‘…The Office does not consider that the claims recite that Windows Explorer is started "in response to intercepting the attempt to launch the UWP application" or that that purpose of starting Windows Explorer is to "allow[] the attempt to launch the UWP application to proceed [while Windows Explorer is running] thereby causing the UWP application to successfully launch”’ page 6 para 2 of remark).
In response,
It is combination of Downling, Biswas, and Johnson, not any alone, teaches the claimed limitations of claim 1.
Downling teaches intercepting an attempt to launch UWP (para. 0062).
Cited paragraph 0064 of Biswas teaches claimed invention of supporting UWP and win32, wherein when win32 attempts to launch UWP, the Win32 App may start/open a connection to UWP App Services to allow the UWP application to launch (para. 0064). The UWP application is then launched successfully (para. 0064).  After the UWP application is launched successfully, stopping the App Service by closing the connection of the App Service (para. 0064).  
Therefore, Downling and Biswas teaches claimed limitations: 
intercepting an attempt to launch a UWP application; 
in response to intercepting the attempt to launch the UWP application, starting App Services [Windows Explorer]; 
while App Services [Windows Explorer] is running, allowing the attempt to launch the UWP application to proceed thereby causing the UWP application to successfully launch; and 
after the UWP application has successfully launched, stopping App Services [Windows Explorer].

Clearly, Biswas’s UWP App Service just functions as the claimed window explorer to allow the UWP application to be launched when it is running/connected as explained above (para. 0064).  Further, the App Service provides supporting different kind of window applications such as UWP and win32 (title, abstract and multiple paragraphs including para. 0064).  This limitation is claimed in title and claim 19 of the instant application.
Downling and Biswas do not but Johnson teaches the concept of clicking a file from window explorer to launch the file (para. 1504).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Downling and Biswas by adopt the teachings of Johnson because Johnson would provide Window Explorer as an alternative environment for different Apps platforms to be launched (para. 1504).  
Therefore, Downling, Biswas and Johnson teaches limitations of claim 1 reciting 
 ‘intercepting an attempt to launch a UWP application; 
in response to intercepting the attempt to launch the UWP application, starting Windows Explorer; 
while Windows Explorer is running, allowing the attempt to launch the UWP application to proceed thereby causing the UWP application to successfully launch; and
after the UWP application has successfully launched, stopping Windows Explorer’.



Applicant argued that (‘…The Office also does not consider that the claims recite that Windows Explorer is stopped "after the UWP application is successfully launched" and that the claimed process is for "launching a Universal Windows Platform (UWP) application in kiosk mode."’ page 6 para 2 of remark).
In response,
Examiner refers to response to argued limitation ‘Windows Explorer is stopped "after the UWP application is successfully launched" and that the claimed process is for "launching a Universal Windows Platform (UWP) application in claim 1 in session 10 above.
Applicant’s arguments rely on language solely recited in preamble recitations in claims 1, 7, and 14. When reading the preamble in the context of the entire claim, the recitation ‘kiosk mode’ is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Applicant argued that (‘…For example, in addressing claim 1, the Office does not even argue that the cited references teach "in response to intercepting the attempt to launch the UWP application, starting Windows Explorer."….’ page 6 para 3 of remark).
In response,
Examiner refers to response to claim 1 in session 10 above.


Applicant argued that (‘Similarly, the Office does not even argue that the cited references teach "while Windows Explorer is running, allowing the attempt to launch the UWP application to proceed thereby causing the UWP application to successfully launch." To the contrary, the Office takes the position that Biswas teaches "while App Service is running, allowing the attempt to launch the UWP application to proceed thereby causing the UWP application to successfully launch. (OA, pg. 4). Again, whether or not this is true, it is irrelevant to the claim language. Stated another way, even if Biswas teaches "while App Service is running, allowing the attempt to launch the UWP application to proceed thereby causing the UWP application to successfully launch," it does not mean that Biswas has any relevance to the claims’ (page 6 last para. of remark). 
In response,
Examiner refers to response to claim 1 in session 10 above.

Applicant argued that ‘“Furthermore, the Office does not even argue that the cited references teach "after the UWP application has successfully launched, stopping Windows Explorer." To the contrary, the Office takes the position that Biswas teaches "after the UWP application has successfully launched, stopping App Service." (OA, pg. 4). Again, whether or not this is true, it is irrelevant to the claim language. Stated another way, even if Biswas teaches "after the UWP application has successfully launched, stopping App Service," it does not mean that Biswas has any relevance to the claims…’ page 7 first para. of remark).
In response,
Examiner refers to response to claim 1 in session 10 above.

Applicant argued that (‘Additionally, the App Service referenced in Biswas is nothing like Windows Explorer. As Microsoft explains "App services are UWP apps that provide services to other UWP apps." See https://docs.microsoft.com/en-us/windows/uwp/launch-resume/how-to-create-and-consume-an- app-service’ page 7 para 2 of remark).
In response,
App Services function just as window explorer as explained above.  Examiner refers to response to claim 1 in session 10 above.

Applicant argued that (‘The Office must consider the claims for what they say. None of the references teaches or suggests "in response to intercepting [an] attempt to launch [a] UWP application, starting Windows Explorer" so that "while Windows Explorer is running, ... the attempt to launch the UWP application [can be allowed] to proceed thereby causing the UWP application to successfully launch," and then "after the UWP application has successfully launched, stopping Windows Explorer.”’ page 7 para 3 of remark).
In response,
Examiner refers to response to claim 1 in session 10 above.

Applicant argued that (‘Similar arguments apply to the other independent claims. For example, in relying on Pagani, the Office fails to address the actual claim language. In particular, the Office argues that Pagani teaches that a UWP application can be run on a desktop machine, but this is not what the claims say. The Office also states that Pagani teaches "move your application to the Universal Windows Platform," but this has no relevance to moving a UWP application from a second desktop to a first desktop. (See OA, pg. 12)’ page 7 para 4 of remark).
In response,
Similarly, as to independent claims 7 and 14, Pagani teaches in response to the attempt to launch the UWP application in the first desktop (desktop machine of UWP, abstract, page 1). Pagani teaches the concepts of desktop bridge (page 1) which is claimed second desktop where the UWP application is caused to be launched (abstract and pages 3 – 5) only when the desktop bridge is running on desktop machine (abstract and pages 3 – 5); after the UWP application has been launched in the second desktop, moving the UWP application to the first desktop where the first desktop is UWP desktop and 2 desktop is desktop bridge as explained where UWP is launched and therefore, can move from 2 desktop to first desktop (abstract).
Therefore, Downling and Pagani teaches independent claim 7.  Independent claim 14 is similar to independent claim 7 and therefore, rejected with the same reason.

Applicant argued that (‘Simply put, the combinations of references do not teach or suggest any method for launching a Universal Windows Platform (UWP) application in kiosk mode, let alone the claimed methods. Applicant therefore respectfully requests that the rejections be withdrawn’ page 7 para 5 of remark).
In response,
Similarly, examiner refers to response to session 11 above.


Conclusion
Brinkmann, (“Are the days of Windows UWP applications numbered?”, 05-09-2019, pages 1 – 25), discloses method of treating UWP application and Win32 application equally.
Aruntalkstech, (“Launch a Universal App from a WPF App”), 08-12-2015, pages 1 – 9), discloses method for connecting a Universal App and win32.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194


/UMUT ONAT/Primary Examiner, Art Unit 2194